internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb qp2-cor-138498-01 date date number info release date index number this responds to your recent letter to the internal_revenue_service regarding sec_457 of the internal_revenue_code the code your letter requests information concerning the provisions in the recently enacted economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no that will permit certain distributions from sec_457 deferred_compensation plans to be rolled-over into an ira effective next year we do not have sufficient information regarding your employer ie whether it is a governmental entity or a tax-exempt_organization or the sec_457 plan it sponsors including a copy of the plan to definitively discuss your case and options under that plan however we can provide some general information that may be helpful to you including the enclosed copy of the portion of the congressional conference committee report discussing the current rollover rules and the new sec_457 rollover provisions as the enclosed congressional report notes sec_457 plan distributions made after date that qualify as eligible rollover distributions may be rolled over into an ira or subject_to certain restrictions to other plans such as sec_401 or sec_403 plans however these revisions including the one authorizing certain rollovers from sec_457 plans to iras do not become effective until and they generally apply only to sec_457 plans sponsored by state and local governmental entities not to plans sponsored by tax-exempt employers thus it does not appear that these new rollover provisions can be applied retroactively to sec_457 plan distributions or other circumstances occurring in past years such as cor-131254-01 we have also enclosed a portion of irs publication tax withholding and estimated_tax which discusses the rollover and income_tax_withholding rules that currently apply to qualified_plans tax_sheltered_annuities described in sec_403 of the code and after eligible sec_457 plans of state and local governmental entities the eligible rollover distributions section notes that an eligible_rollover_distribution is any distribution from a qualified_pension plan or tax-sheltered annuity that is not either a minimum_required_distribution or one of a series of substantially_equal_periodic_payments made over the participant’s life expectancy or a specified period of or more years we trust this information will be helpful to you if you need further information please contact john tolleris of my staff at sincerely robert d patchell acting branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities
